ORDER

PER CURIAM.
Melvin Randolph appeals the denial of his Rule 29.15 motion after an evidentiary hearing.
Randolph was convicted on six counts of statutory sodomy in the second degree for engaging in sexual acts with a sixteen year old girl. See State v. Randolph, 3 S.W.3d 845 (Mo.App. E.D.1999) (affirming conviction). The trial court refused to allow the victim to be cross-examined about whether she had falsely accused two other men of rape a few weeks after the incidents involving Randolph. In his Rule 29.15 motion, Randolph claimed that his appellate counsel was ineffective for failing to raise the trial court’s refusal as plain error on appeal. After an evidentiary hearing, the motion court found no evidence that the victim’s accusations against the other men were false, citing State v. Robinson, 782 S.W.2d 694, 697 (Mo.App. E.D.1989) (a defendant may only introduce complainant’s other allegations of sexual misconduct if other allegations were false). The motion court concluded that counsel was not ineffective for failing to raise the issue on appeal and denied Randolph’s motion.
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).